Citation Nr: 0908746	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-03 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a left knee disorder as 
secondary to the service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
August 1971.

Service connection was previously denied for a left knee 
disorder as secondary to the service-connected right knee by 
rating decisions promulgated in February 1977 and August 
1981.  The Veteran was informed of these decisions, including 
his right to appeal, and he did not appeal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which found that new and material evidence 
had not been received to reopen the left knee claim.  
However, in the subsequent December 2005 Statement of the 
Case, the RO found that new and material evidence had been 
received, but denied the underlying service connection claim 
on the merits.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge at the RO in May 2006.  A 
transcript of this hearing has been associated with the 
Veteran's VA claims folder.

In August 2007, the Board concurred with the RO's 
determination that new and material evidence had been 
received, but remanded the underlying service connection 
claim for additional development.  The case has now been 
returned to the Board for further appellate consideration.  
As a preliminary matter, the Board finds that the remand 
directives have been completed, and, thus, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
left knee disorder is causally related to active service, to 
include as secondary to his service-connected right knee 
disorder.


CONCLUSION OF LAW

The Veteran's left knee disorder was not incurred in or 
aggravated by active service, nor is it secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice by a letter dated in October 
2003, which is clearly prior to the October 2004 rating 
decision that is the subject of this appeal.  He was also 
sent additional notification by a letter dated in August 
2007.  Taken together, these letters informed the Veteran of 
what was necessary to substantiate his claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to 


submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Further, the August 2007 letter included information 
regarding disability rating(s) and effective date(s) as 
mandated by the Court's holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records are in the 
claims folder, to include service treatment records and post-
service medical records.  The Veteran has had the opportunity 
to present evidence and argument in support of this claim, to 
include at the May 2006 Board hearing.  However, nothing 
reflects he has indicated the existence of any relevant 
evidence that has not been obtained or requested.  Moreover, 
he was accorded VA medical examinations regarding this case 
in September 2005 and October 2008.  Consequently, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in favor of the claimant.  Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Veteran essentially contends that he has a left knee 
disorder which developed secondary to his service-connected 
right knee disorder.  Service connection is in effect for 
post operative residuals, meniscectomy, right knee, with 
degenerative joint disease, evaluated as 30 percent 
disabling.

The Board acknowledges that the Veteran has received medical 
training, and that his military occupational specialty was 
Medical Specialist with a related civilian occupation of 
First Aid Attendant.  This background must be taken into 
account when evaluating his own medical nexus opinion.  See 
Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); YT v. Brown, 9 
Vet. App. 195, 201 (1996); and Rucker v. Brown, 10 Vet. App. 
67, 74 (1997) (all of which generally stand for the 
proposition that any health care professional is qualified to 
render a medical opinion.).  

Despite the foregoing, the Board also observes that the 
Veteran's background reflects that he is not an expert in 
diagnosing and determining the etiology of joint 
disabilities, which is the focus of this appeal.  See Black 
v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the 
probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data).  The Board may also take the 
Veteran's self-interest into account is assessing the weight 
to be accorded to his self-assessment.  See Pond v. West, 12 
Vet, App. 341, 345 (1999) (although the Board must take a 
physician-veteran's opinions into consideration, it may 
consider whether self-interest may be a factor in making such 
statements, even if the veteran himself is a health care 
professional); see also Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (the Board may consider self interest in 
evaluating the testimony of claimants).

Initially, the Board observes that while the Veteran's 
service treatment records reflect he was treated on multiple 
occasions for right knee problems while on active duty, to 
include torn cartilage in July 1971, these records do not 
indicate any treatment for left knee problems.  Moreover, 
there was no indication of left knee problems until years 
after his separation from service, and no competent medical 
opinion is of record which links the etiology of the current 
left knee disorder to any disease or injury during active 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(The normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.).  Therefore, the 
preponderance of the competent medical and other evidence of 
record is against a finding that the left knee disorder is 
directly related to service.  Further, as already noted, the 
Veteran does not contend that this disability was incurred in 
or aggravated by his active service, but that it developed 
secondary to his service-connected right knee disorder.  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the Board notes that there are competent 
medical opinions which both support and refute the Veteran's 
contention of secondary service connection.

The evidence in support of the claim includes the Veteran's 
own contentions.  However, the Board has already observed 
that his background does not reflect he is an expert in 
diagnosing and determining the etiology of joint 
disabilities.  

In addition to the Veteran's own contentions, a private July 
2005 medical record stated, in pertinent part, that the 
Veteran had left knee pain which was "probably diffuse 
overuse from favoring the right knee for a number of years," 
and it was opined that the left knee was "service connected 
in view of [the Veteran's] previous VA performed meniscectomy 
and ongoing transfer of stress to the left knee due to the 
degenerative right knee."  The Veteran has emphasized this 
supporting medical opinion in his appeal, most recently in a 
December 2008 statement.

The evidence against the claim includes the September 2005 
and October 2008 VA medical examinations, which were 
conducted by two different clinicians, both of whom noted 
that they had reviewed the Veteran's VA claims folder.

The September 2005 VA  examiner diagnosed three-compartment 
chondromalacia of the left knee, status-post partial 
posterior horn medial meniscectomy secondary to a tear.  
Further, the examiner opined that it was not at least as 
likely as not that the Veteran's current left knee disorder 
was due to his service-connected right knee disorder.  The 
examiner stated that he was aware of no medical literature 
which related the onset of chondromalacia to overuse or 
altered use of a joint.  Moreover, the examiner stated he 
could only speculate as to the cause of the Veteran's left 
knee disorder, and that similar speculation was required in 
the July 2005 private medical opinion.

The October 2008 VA examiner also diagnosed the Veteran with 
chondromalacia of the left knee, with prior meniscal tear.  
Moreover, that examiner stated he had been unable to find any 
literature that helped define the cause of chondromalacia and 
that the etiology of chondromalacia remained unclear.  
However, the Veteran had normal gait arguing against favoring 
the left knee.  Further, X-rays were normal showing no 
degenerative changes which would be expected with overuse or 
overload of that knee.  Therefore, the examiner stated he was 
unable to relate the Veteran's left knee condition to his 
service-connected right knee disorder.

In this case, the Board finds that the opinions of the 
September 2005 and October 2008 VA examiners are entitled to 
the most weight in the instant case as their conclusions were 
based upon the specific nature and severity of the Veteran's 
left knee disorder.  Unlike the July 2005 private medical 
statement, the VA examiners provided a specific diagnosis for 
the left knee, that is chondromalacia.  The July 2005 
statement only referred to the Veteran as having left knee 
pain, and indicated that further testing, including an MRI, 
was necessary.  As such, it does not appear that opinion was 
based upon an accurate understanding of the nature of the 
Veteran's left knee disorder.  Further, both VA examiners 
indicated that the available medical literature did not 
indicate that chondromalacia developed as a result of overuse 
or altered use of the joint.  Moreover, the October 2008 VA 
examiner indicated that the severity of the left knee on both 
physical examination and X-ray study, did not have the type 
of findings one would expect if the left knee were in fact 
secondary to the right knee.  The wording of these opinions, 
particularly that of the October 2008 VA examiner, is such 
that it reflects that the left knee was neither caused nor 
aggravated by the service-connected right knee disorder.  

In view of the foregoing, the Board finds that the 
preponderance of the competent medical evidence is against a 
finding that the Veteran's current left knee disorder is 
secondary to his service-connected right knee disorder, to 
include on the basis of aggravation.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought 
on appeal with respect to this case must be denied.


ORDER

Entitlement to service connection for a left knee disorder as 
secondary to the service-connected right knee disorder is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


